Per Curiam,
The land which the appellee has contracted to sell to the appellant came to him under the following devise in his father’s will: “I give devise and bequeath to my son Harry D. the woodland Twenty-nine acres 150 P. of land woodland included in the twenty-nine acres and one hundred and fifty perches as surveyed by H. Alrick May 4, 1874, to pay out to my daughters as above stated, t'o have and to hold the same during his natural life then it is to go to his heirs.” Under the rule in Shelley’s Case the devise vested a fee in the appellee, subject to the payment of the amounts which the testator directed to be paid to his daughters. As these amounts were paid by the appellee before he entered into his agreement with the appellant, he was entitled to judgment on the case stated.
Judgment affirmed.